                                                                          FILEID
                                                                  U.S. DISTRICT COURi
                                                                      AUGUSTA DiV.
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGijZOiSFEB -6 PH U' 20
                                 DUBLIN DIVISION

                                                                 CLERK
                                                                     SO.DiS
UNITED OF OMAHA LIFE
INSURANCE COMPANY,


       Plaintiff,

       V.                                            CV 318-010


JONATHAN SEAY, Individually and
As Administrator of the Estate
Of Lewis E. Seay, Jr., DAVID
A. SEAY, SARAH LOU SEAY, and
JAEL M. CONNOR,


       Defendants.




                                      ORDER




       IT   IS   ORDERED   that lead      counsel for     the    parties        in   the

captioned case are instructed to meet and confer, in person, and

to    prepare     and   file   with   the    Clerk   of   this    Court     a    joint

consolidated proposed pretrial order.             The proposed pretrial order

shall be filed by the close of business on March 4, 2019.                     Counsel

for   the   plaintiff      shall   have     the   responsibility     to    initiate

compliance herewith.

       The form of the proposed pretrial order can be located at the

Court's          website       www.gas.uscourts.gov         under         "District

Court"/"Forms"/"Civil Forms"/"Consolidated Pretrial Orders - Other

Judges".     A party's failure to comply with the requirements hereof
may result in dismissal of the complaint or answer or in other

sanctions determined appropriate by the Court.                The Court will not

accept for filing any proposed pretrial order prepared only from

telephone   conversations.         The   proposed      pretrial     order    shall

include a paragraph stating the date and location of the meeting,

the duration of the meeting, and the names of all counsel or

parties    participating.         If   any    party   in   this     case    is   not

represented by counsel, such party shall be obligated to comply

with the requirements hereof in the same manner as counsel.

     IT IS FURTHER ORDERED that this case will be scheduled by the

Clerk for a pretrial conference.             At the pretrial conference, the

Court    will   take   up   any    pending      motions    and    will     approve,

disapprove, or direct amendment of the proposed pretrial order.

Lead counsel for each party shall attend the pretrial conference.

     All    evidentiary     objections        and   motions    in   limine,      and

responses thereto,      which have not been resolved prior to the

pretrial conference shall be submitted in writing at least seven

(7) days prior to the scheduled pretrial conference.                  Proposed

pretrial orders which are not consolidated (proposed jointly) will

not be accepted for filing without the written permission of the

Court.
    ORDER   ENTERED   at   Augusta,   Georgia,   this   day   of

February, 2019.




                                      UNITED STAT
